Citation Nr: 9930602	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  92-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as duodenitis.

2.  Entitlement to service connection for hay 
fever/allergies.

3.  Entitlement to service connection for residuals of a 
right ankle disorder.

4.  Entitlement to service connection for a low back 
disorder, to include arthritis of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for anal pruritus.

6.  Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 50 percent 
disabling.

7.  Entitlement to a rating greater than 10 percent for a 
scar on the left upper lip.

8.  Entitlement to a compensable rating for a scar on the 
left cheek.
9.  Entitlement to a compensable rating for a deviated nasal 
septum.

10.  Entitlement to a compensable rating for numbness of the 
left upper gum and gingiva.

11.  Entitlement to a total disability rating due to 
individual unemployability.

12.  Entitlement to an effective date prior to March 2, 1992, 
for a service-connected acquired psychiatric disorder.

13.  Whether or not the veteran meets the criteria to be 
considered a former prisoner of war.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by various Regional Offices 
(RO) of the Department of Veterans Affairs (VA), most 
recently the Buffalo, New York, RO, in which the RO's denied  
the veteran's claims of entitlement to service connection for 
duodenitis, hay fever/allergies, a low back disorder, to 
include arthritis, and residuals of a right ankle disorder.  
The RO's also denied the veteran's request for former 
Prisoner of War (POW) status and his claim of entitlement to 
an earlier effective date for the award of service connection 
for an acquired psychiatric disorder.  Also on appeal is the 
denial of the veteran's petition to reopen his claim of 
entitlement to service connection for anal pruritus, and the 
denials of his claims of entitlement to an increased rating 
for a deviated nasal septum, an acquired psychiatric 
disorder, numbness of the left upper gum and gingiva, scars 
on the left upper lip and left cheek and entitlement to a 
total disability rating due to individual unemployability.  
The veteran has perfected appeals concerning these issues.

In an October 1994 decision the Board granted the veteran's 
petitions to reopen his claims of entitlement to service 
connection for residuals of a right ankle disorder, an 
acquired psychiatric disorder, a low back disorder, to 
include arthritis, and a stomach disorder, and remanded these 
claims for additional development.  Upon completion of this 
development the RO granted service connection for the 
veteran's acquired psychiatric disorder, identified as a 
major depressive disorder, and again denied the veteran's 
other claims.  The veteran appealed the assigned rating for 
his award of service connection for an acquired psychiatric 
disorder.  Accordingly, these claims are properly before the 
Board for appellate consideration.

The veteran's claims of entitlement to a total disability 
rating due to individual unemployability and entitlement to a 
rating greater than 50 percent for an acquired psychiatric 
disorder, will be addressed in the remand portion of this 
decision.

FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran's hay fever/allergies or stomach disorder, 
identified as duodenitis, are related to his period of active 
service.

2.  There is no competent evidence of record that the 
veteran's right ankle disorder increased in severity during 
his period of active service.

3.  All information necessary for an equitable disposition of 
the veteran's claims of entitlement to service connection for 
a low back disorder, to include arthritis, entitlement to an 
increased rating for a deviated nasal septum, scars of the 
left upper lip and left cheek, numbness of the upper gum and 
gingiva, his claims of entitlement to an effective date prior 
to March 2, 1982, for his award of service connection for an 
acquired psychiatric disorder, and his claim for eligibility 
for POW status has been developed.

4.  Competent evidence of record relates the veteran's low 
back disorder to his period of active service.

5.  The veteran's scars of the left upper lip and left cheek 
are manifested by itching, no objective evidence of pain, no 
keloid formation, and no more than slight disfigurement.

6.  The veteran's deviated nasal septum does not present 
obstruction of his ability to breathe or blockage of the 
veteran's nasal passages. 

7.  The veteran's numbness of the upper gum and gingiva does 
not present any current manifestations, and is not noted to 
restrict his facial functioning. 

8.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder in a September 1984 decision.

9.  The veteran's petition to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder 
was received by the RO on March 2, 1992.

10.  The veteran's original claim of entitlement to service 
connection for an acquired psychiatric disorder was received 
on August 12, 1981.

11.  The veteran's petition to reopen his claim of 
entitlement to service connection for  anal pruritus was 
denied by the RO in a March 1997 decision, from which the 
veteran did not perfect an appeal.

12.  The evidence received subsequent to March 1997 is 
relevant to the issue and has not been previously submitted.  

13.  The veteran was hospitalized in Yugoslavia from October 
13, 1974, to October 14, 1974, and released with his 
belongings to return to his base at that time, and there is 
no evidence that he was subjected to physical hardship, 
psychological hardship, malnutrition, or unsanitary 
conditions, or that his hospitalization was extended beyond 
the timeframe required to tend to his injuries.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for hay 
fever/allergies and duodenitis are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A right ankle disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

3.  The criteria for a compensable evaluation for numbness of 
the upper gum and gingiva, a deviated nasal septum and left 
cheek scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.97, 4.118, 4.124a, Diagnostic Codes 
6502, 7800, 8205 (1999); 38 C.F.R. § 4.97, Diagnostic Code 
6502.

4.  The criteria for a rating greater than 10 percent for a 
scar of the left upper lip are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).

5.  A low back disorder, to include arthritis, was incurred 
during active service.  38 U.S.C.A. § 1110 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

6.  The RO's March 1987 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for  anal pruritus was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) 
(1999).  

7.  The evidence received subsequent to the March 1987 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for  
anal pruritus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

8.  An effective date prior to March 2, 1992, for the grant 
of a petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(q)(2) 
(1999).

9.  The criteria for an award of status as a former prisoner 
of war are not met.  38 C.F.R. § 3.1 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Claims of entitlement to service connection.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat; therefore this 
provision does not apply.  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
hay fever/allergies and duodenitis are not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the United States Court of Appeals for 
Veterans Claims (Court)) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

a.  Hay fever/allergies.

The veteran contends that he had hay fever and allergies in 
service which continued to the present time.  Service medical 
records reveal that the veteran was treated sporadically for 
hay fever and allergies while in service, with no further 
diagnosis, and, his nose, sinuses, ears and throat were 
normal at discharge.  Initial post service treatment for 
allergic rhinitis is documented in 1988, with very sporadic 
treatment after this time.  In compensation examinations and 
outpatient treatment records prior to 1988 there is no 
indication of treatment or complaints of allergies or 
allergic rhinitis.  Additionally, none of the medical 
evidence of record relates the veteran's current treatment 
for allergic rhinitis to his treatment in service.  
Accordingly, there is no competent nexus between his sporadic 
treatment in service and his post-service treatment.

The veteran has asserted that such a relationship exists; 
however, while the veteran may be competent to identify nasal 
congestion, he is not competent to diagnose his condition or 
establish a relationship between his current treatment for 
allergic rhinitis and his treatment for hay fever/allergies 
in service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the evidence does not indicate continuity of 
symptomatology because of the lack of treatment records from 
discharge to 1988. Accordingly, in the absence of a competent 
nexus relating his current treatment for allergic rhinitis to 
his treatment in service, and given the lack of continuity, 
the Board finds that the veteran's claim of entitlement to 
service connection for hay fever/allergies is denied.

b.  Stomach disorder, claimed as duodenitis.

As with his claim of entitlement to service connection 
discussed above, the veteran contends that he had duodenitis 
in service, and has had stomach problems ever since 
discharge.  Service medical records submitted by the veteran 
indicate that he was diagnosed with duodenitis while on 
active duty; however, his abdomen and viscera were found to 
be normal at discharge.  In an August 1975 VA examination 
report the veteran's abdomen was noted to be normal, and in a 
March 1976 VA compensation examination report the veteran 
reported no history of stomach distress or indigestion.  The 
initial treatment for stomach complaints of record is in 
September 1980 when peptic complaints were documented.  The 
veteran was treated sporadically with various diagnoses 
mostly consisting of peptic ulcer disease, from the mid-
1980's through the present, and recently he was again 
diagnosed with duodenitis.  These records establish a current 
disability and the in service presence of duodenitis but do 
not indicate it was anything but acute and transitory, as it 
does not show up on his discharge examination.  

The record is also missing a nexus between service and the 
veteran's current disability.  In January 1995 the VA 
provided the veteran with a stomach examination.  The 
examiner did not have the claims file available, but was 
provided with service medical records by the veteran.  In 
concluding the examination report the examiner noted that, 
"[t]his [v]eteran clearly [sic] duodenitis at this time and 
presents evidence of being treated for duodenitis while in 
the [m]ilitary."  Reviewing this statement, the Board finds 
that it does not establish a relationship between the 
veteran's current diagnosis of duodenitis and his diagnosis 
in service, but rather merely confirms information provided 
by the examination and the veteran, i.e., that the veteran 
has duodenitis presently and was diagnosed with this disorder 
in service.  Additionally, the record does not establish a 
nexus through continuity of symptomatology in that there are 
no treatment records for a stomach ailment from discharge to 
1980, and in examinations within two years of his discharge 
the veteran's abdomen was normal and he made no complaints 
concerning his stomach.  An October 1998 notation by a nurse 
practitioner asserts, [the veteran] has had near continuous 
symptoms since a military deployment in Europe in 1975."  
The nurse practitioner goes on to note that the veteran was 
given antacids in-service and self-treated after discharge.  
These statements are merely the veteran's recitation of his 
history, and does not establish in any way a relationship 
between service and his current disorder.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  These notes are mere transcriptions of lay history 
unenhanced by any medical comment by the examiner, and they 
are not competent evidence of a nexus.  To the extent that 
the veteran is attempting to provide the absent nexus himself 
through his testimony and statements, he is not competent to 
do so, as such relationships require medical expertise and 
knowledge.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the veteran has not presented competent evidence 
of a relationship between his current disorder and his 
treatment in service, and his claim is not well-grounded.  
Consequently, the Board denies his claim of entitlement to 
service connection for duodenitis.

c.  Right ankle disability.

With regard to the veteran's claim of entitlement to service 
connection for a right ankle disability, the veteran contends 
that he injured his right ankle in a car accident prior to 
service, but that this condition was aggravated in service by 
another motor vehicle accident which resulted in increased 
pain.  The veteran submitted medical evidence from a Dr. W. 
Majak, a podiatrist, who treated him twice in October 1997. 
After discussion with the veteran and apparent review of some 
documents Dr. Majak asserted, in his first notes that the 
veteran's ankle injury was incurred in a 1970 motor vehicle 
accident (MVA) and was "apparently aggravated by 1974 
accident that is unclear from notes whether there was a 
further fracture of the heel or whether the injuries were 
soft tissue, certainly injury could have further damaged the 
joint that may not have been evident on x-ray at that time."  
In a subsequent notation, after reviewing additional 
documents, the doctor stated that the records indicated 
increased pain but no new fracture.  The Board finds that 
this evidence is sufficient to well-ground the veteran's 
claim, in that it makes his claim plausible.

Regarding adjudication of the appeal, the evidence must be 
analyzed in light of the sequential steps involved in 
establishing entitlement to service connection where pre-
existence and aggravation may be at issue.  First of all, the 
RO must determine whether there is clear and unmistakable 
evidence of pre-existence.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  If not, the claim is 
decided as an ordinary service connection claim.  If so, it 
must next be determined whether there was an "increase in 
disability" during service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  In determining whether there was 
an increase in disability, intermittent flare-ups during 
service of a preexisting disability are not alone sufficient 
to establish aggravation; there must be evidence that the 
underlying condition, not just the symptoms, is worsened.  
Verdon v. Brown, 8 Vet. App. 529 (1996); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Thirdly, if it is determined that a 
permanent increase in disability has occurred, the RO must 
decide whether there is clear and unmistakable evidence that 
the increase in disability was due to the natural progress of 
the disease.  38 C.F.R. § 3.306(b) (1999); Maxson v. West, 12 
Vet. App. 453 (1999).  

The evidence of record indicates that in 1970 the veteran was 
involved in a MVA resulting in a fracture of his right heel.  
A June 1971 pre-service treatment note shows that he had a 
fracture of the right heel and a fracture of the scaphoid and 
a break of the fibula.  The examiner noted that it was fixed 
deformity and would prevent normal weight bearing in any 
vigorous activity.  Accordingly, there is clear and 
unmistakable evidence that the veteran's right ankle 
disability pre-existed his entry into service, and in fact, 
the veteran does not dispute this fact.  

In April 1972 the veteran entered active service, and in May 
1972 underwent a medical board evaluation of his right ankle.  
The board noted an old fracture of the right os calcis with a 
suggestion of talocalcaneal coalition, and limited range of 
motion in the right ankle, and recommended that the veteran 
be separated from service.  The veteran was not separated, 
and was given a permanent L-3 profile.  August 1972 x-rays of 
the right ankle showed fusion of the right calcaneus and 
cuboid with no inversion and eversion of the right subtalar 
joint, no edema and no redness.  The veteran was seen 
regularly throughout service with complaints of right foot 
pain, particularly upon prolonged standing.  In May 1974 the 
veteran was recommended for orthopedic inserts.  In October 
1974 the veteran was treated in conjunction with complaints 
of right ankle pain four days after his in service MVA.  
Translated treatment records from the foreign hospital where 
he was initially treated do not mention treatment for an 
ankle injury.  Service medical records show that there was no 
swelling and tenderness, and x-rays showed a calcaneal spur.  
The veteran did not note any specific complaints in 
connection with his ankle at his separation examination.  In 
addition to these service medical records are Dr. Majak's 
statements noted above.

Reviewing this evidence, the Board finds that there is no 
indication that the veteran's right ankle disability 
increased in severity during active service.  The service 
medical records indicate that the veteran entered service 
with a bone deformity in the right ankle at the calcaneal and 
cuboid area, with limited motion, pain, and the need for a 
permanently limited profile.  Throughout service there is no 
indication that his deformity increased, even Dr. Majak noted 
that there was no evidence of any new fracture after the MVA 
in service, his initial assessment merely pointed out that it 
was unclear whether there was any additional injury beyond 
soft tissue damage, although it was possible.  In fact, he 
ultimately states that notes from after the MVA indicate that 
the veteran had "increased pain."  As noted above, a mere 
increase in symptomatology without concurrent worsening of 
the underlying condition does not constitute aggravation.  
Verdon v. Brown, 8 Vet. App. 529 (1996); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  In the present case, the medical 
evidence does not indicate a worsening of the underlying 
condition.  Accordingly, the Board finds that there was no 
aggravation of his pre-existing right ankle disorder during 
service, and his claim of entitlement to service connection 
therefor is denied.

d.  Low back disorder, to include arthritis.

In connection with this claim, the veteran contends that he 
injured his low back in a MVA in October 1974 while he was on 
active duty and that his current back problems are related to 
his in-service injury.  Service medical records show that the 
veteran was in a MVA in October 1974, and that he was treated 
for low back pain diagnosed as degenerative disc disease, and 
revealed on x-ray as a herniated disc at L4-L5, L5-S1, with 
narrowing joint space at these disc intervals.  Current 
medical evidence reveals a diagnosis of degenerative 
arthritis of the lumbar spine and degenerative disc disease 
at L5-S1.  

Based on this evidence, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
evidence has been properly developed, and that the duty to 
assist in this case has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1998).

As noted above, the service medical records show treatment 
for low back pain with tenderness over L4-L5 and L5-S1 in 
service, with diagnoses of degenerative disc disease and 
herniated nucleus pulposus, along with x-ray evidence of 
narrowing joint space at these disc spaces.  The veteran's 
entrance examination reveals a normal spine as does his 
separation examination.  

The veteran has testified to continuous back pain since 
discharge.  Post-service medical records do not indicate 
treatment for a low back problem until August 1984 when a 
treatment notation notes degenerative lumbar disc disease and 
relates an accident in September 1983 where the veteran 
injured his low back when he slipped carrying a 50 pound 
garbage can and fell striking his back.  From this point on 
there is sporadic treatment for low back pain, with diagnoses 
as noted previously, degenerative disc disease, herniated 
nucleus pulposus, degenerative arthritis, and mechanical back 
pain.  Additionally, a June 1997 magnetic resonance imaging 
(MRI) study of the lumbar spine shows disc herniation at L5-
S1, and July 1994 x-ray reports show degenerative changes at 
L4-L5 and L5-S1.

Although there is no treatment of a low back problem prior to 
August 1984, in August 1975 the veteran was given a VA 
compensation examination with complaints of back pain; 
however, according to the examiner these complaints were 
regarding his dorsal spine and not his lumbar spine.  His 
dorsal spine was examined again in March 1976, and his back 
was found normal in a June 1978 examination for the 
Department of Health for the State of Alaska.  At a hearing 
before the RO in January 1995 the veteran testified that he 
has never had dorsal spine problems, but has always had 
lumbar spine problems.  
In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran currently has post-
traumatic arthritis or degenerative disc disease of his low 
back due to a motor vehicle accident in service.  The record 
shows that the veteran had narrowing joint spaces of the 
lumbar spine in service, and x-ray evidence of herniated 
nucleus pulposus.  These same disorders are revealed and 
diagnosed in current medical evidence and are not the type of 
disorders that wax and wane, but are constantly present.  
Although there is evidence of an intervening injury in 
September 1983, and the medical evidence proximate with his 
discharge indicates a dorsal spine and not a lumbar spine 
problem, the Board finds that given the non-resolving nature 
of narrowed joint space and a herniated disc of the lumbar 
spine diagnosed in service, and resolving doubt in the 
veteran's favor, a relationship between his current 
degenerative disc disease and narrowed joint space of the 
lumbar spine, and his narrowed joint space shown in service 
is present.  As for the alleged September 1983 accident, even 
if it did occur, it does not diminish the fact that the 
veteran had narrowed disc space and degenerative disc disease 
prior to that time; it's significance comes more for 
evaluation purposes in terms of whether it can be determined 
the degree to which it may have made the pre-existing in-
service injury worse.  Therefore, the Board finds that the 
veteran has degenerative disc disease and arthritis of the 
lumbar spine at L4-L5 and L5-S1 due to his MVA in service and 
that service connection is warranted therefor.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  Entitlement to an increased rating.

The appellant's contentions regarding the increase in 
severity of his deviated nasal septum, scars of the left 
upper lip and left cheek, and numbness of the upper gum and 
gingiva constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claims. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

a.  Deviated Nasal Septum.

Service connection for a deviated nasal septum was granted in 
a July 1998 rating decision, and assigned a noncompensable 
rating effective November 9, 1995, the date of the veteran's 
claim.  The veteran perfected an appeal of this decision 
disagreeing with the assigned rating.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for his deviated nasal septum.  However, the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in the subsequent statements of the 
case, the RO addressed all of the evidence of record.  Thus, 
he was not harmed by the absence of a "staged" rating.  See 
Fenderson v. West, 12 Vet. App. 119.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.96 (1999) (Schedule), the RO ascertained the severity of 
the veteran's deviated nasal septum by application of the 
criteria set forth in Diagnostic Code 6502.  Under this 
provision, a 10 percent rating is warranted for traumatic 
deviation of the septum with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  
The regulations governing the evaluation of respiratory 
disorders were revised effective October 7, 1996, because the 
veteran's claim was filed in 1995, prior to the revision, he 
is entitled to evaluation under the regulations, old or new, 
which offer him the most favorable outcome for the period 
from the date of his claim until the effective date of the 
new regulations.  See 38 U.S.C. § 1155; Rhodan v. West, 12 
Vet. App. 55 (1998); DeSousa v. Gober, 10 Vet. App. 461, 465-
67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider the regulations in 
effect prior to October 1996, as well as the current 
regulations and determine which is more favorable to the 
veteran.  Under the former regulations, a 10 percent rating 
is warranted for traumatic deflection of the nasal septum 
with marked interference with breathing space, and a 
noncompensable rating is warranted for slight symptoms.  
Because the criteria in effect prior to October 1996 do not 
require a definite impairment, while the revised regulations 
do, the Board finds that the former regulations are more 
favorable to the veteran, and his claim for the period prior 
to October 7, 1996, will be evaluated under the former 
criteria. 

A review of the evidence reveals no current treatment for 
blockage of the nasal passages due to a deviated septum.  In 
1988-89 the veteran was seen for consultation with regard to 
whether a rhinoseptoplasty was required since he was having 
some difficulty breathing, but although surgery was 
recommended, it apparently never occurred, and the diagnoses 
consisted of allergic rhinitis and nasal congestion.  
Additionally, x-rays of the nose from February 1989 reveal no 
bony abnormality and examination found his nose clear.  A 
February 1995 VA general medical examination report noted no 
abnormalities in the veteran's head, ears, nose and throat, 
nor as noted, do any of the other recent treatment records.  
Accordingly, there is no medical evidence of record on which 
to base a finding that the veteran currently has marked 
interference with breathing space or obstruction of the nasal 
passage or passages due to his deviated nasal septum.  Given 
this evidence, there is no basis for a finding that an 
increased rating is warranted under either the new or the old 
regulations, and the veteran's claim therefor is denied.

Preliminary review of the record reveals that the RO 
expressly considered and denied referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

b.  Numbness of the upper gum and gingiva.

The RO originally granted service connection for numbness of 
the upper gum and gingiva in a December 1981 rating decision 
and assigned a noncompensable evaluation, effective August 
12, 1981, the date of the veteran's claim.  In a July 1998 
decision, the RO denied the veteran's claim of entitlement to 
a compensable rating for his numbness of the upper gums and 
gingiva.  The veteran perfected an appeal of this decision.

In evaluating neurological conditions, the reviewer should 
consider the disability percentage in proportion to the 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.124a (1999).  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
Id.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a (1999) (Schedule), the RO ascertained the severity 
of the veteran's numbness of the upper gum and gingiva by 
application of the criteria set forth in Diagnostic Code 
8205.  Under this provision, a 10 percent rating is warranted 
for moderate incomplete paralysis of the cranial nerve, a 30 
percent rating is for severe incomplete paralysis of the 
cranial nerve, and a 50 percent rating is for complete 
paralysis of the cranial nerve.  

Initially, the Board notes that the veteran has not made any 
complaints with regard to this disability, but rather appears 
to believe that this disability is connected to a separately 
adjudicated claim for temporomandibular joint (TMJ) disease.  
The RO denied the veteran's original claim for TMJ in March 
1999 and the veteran has not perfected an appeal of this 
denial.  Because the veteran's TMJ is not inextricably 
intertwined with his previously service-connected numbness of 
the upper gum and gingiva, and his TMJ claim has, in fact, 
been adjudicated separately, the Board will not address that 
issue or the veteran's contentions with regard to his TMJ 
issue in consideration of his numbness of the upper gum and 
gingiva.

Having so determined, a review of the medical evidence 
reveals that in December 1992 and September 1993 the veteran 
was reported to have numbness on the left side of his face 
with no additional impairment noted, and no further treatment 
for numbness of the upper gum and gingiva is present.  
Neither February 1996 nor June 1998 VA dental examination 
reports note complaints by the veteran with regard to 
numbness of the upper gum and gingiva, and the examiners do 
not include any objective evidence of incomplete or complete 
paralysis in the examinations.  The June 1998 examiner did 
note pain and tenderness to the left temporomandibular region 
with moderate loss of masticatory function, but did not 
relate this to the veteran's numb gum.  
In the absence of complaints or medical evidence indicating 
the current presence of numbness of the upper gum and gingiva 
or that this numbness has resulted in loss of use, the Board 
finds that there is no basis for a compensable rating under 
the regulations.  Accordingly, the veteran's claim of 
entitlement to a compensable rating for numbness of the upper 
gum and gingiva are denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).




c.  Scars of the left upper lip and left cheek.

Entitlement to service connection for a scar of the left 
upper lip was originally granted in a June 1981 RO rating 
decision, and a 10 percent evaluation was assigned, effective 
September 16, 1980.  This evaluation was confirmed in rating 
decisions of December 1981 and April 1985.  In a December 
1986 decision, the RO granted entitlement to service 
connection for a scar of the left cheek, assigning a 
noncompensable rating effective November 30, 1984.  In a 
March 1992 RO rating decision, the RO combined these two 
disabilities and denied an increased rating therefor.  In 
July 1998 a claim of entitlement to a rating greater than 10 
percent for the now combined scars of the left upper lip and 
left cheek was again denied.

Initially, the Board points out that although the RO has 
combined the two scars on the rating sheets, they are two 
separate disabilities.  Accordingly, while they will be 
discussed together, the Board will evaluate them separately.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's scars by application of the criteria set forth 
in Diagnostic Codes 7800, 7802, 7803.  Under Diagnostic Code 
7800, a noncompensable rating is assigned for a slightly 
disfiguring scar of the head, face, or neck and a 10 percent 
rating is warranted for a moderately disfiguring scar, a 30 
percent rating for a severely disfiguring scar, and a 50 
percent rating for a complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  Under 7803 a 10 percent rating can 
be assigned for a superficial scar which is poorly nourished 
with repeated ulceration, and under 7804, a 10 percent rating 
is assignable when there is a superficial scar that is tender 
and painful on objective demonstration. 

A review of the record reveals that the veteran has 
periodically been treated on an outpatient basis with 
complaints of itching in connection with his scars.  Also of 
record, are color photographs of the veteran's scar submitted 
in October 1986.  These photos reveal a barely noticeable 
scar on the veteran's left cheek along the back of the 
veteran's jawbone toward his ear.  The scar runs 
approximately one third to one quarter of the distance along 
the veteran's jaw.  They also show a barely noticeable scar 
of the veteran's upper lip on the left side of his mouth.  

In addition to these photos, the record contains a February 
1996 VA dental examination in which the examiner notes that 
the veteran has noticeable scarring on his upper lip and the 
left side of his face.  A February 1996 general medical 
examination report notes scars of 10 centimeters and 7 
centimeters, well-healed, which the veteran reports are 
itchy, and are treated with hydrocortisone.  The examiner 
diagnosed unchanged scars with some itching.  The Board notes 
that neither the color photographs nor subsequent examination 
reports support this examiner's measurements of the veteran's 
scars.

In a May 1998 VA examination report the examiner notes that 
there is a thin scar of the left upper lip and left cheek at 
the angle of the jaw.  The lip scar is covered by a mustache.  
The scar on the veteran's cheek was barely visible and was 
noted to be a hairline scar.  The veteran reported that the 
scars feel irritated and tend to burn and that he has been 
provided with topical medication therefor which has helped.  
The scar on his left upper lip was 1 centimeter by 1 
centimeter and the scar on his left cheek was 1 centimeter by 
0.5 centimeter.  No exfoliation, pain, or keloid formation 
was present.  

Based on this evidence, the Board finds no basis for a rating 
greater than 10 percent for the veteran's scar of the left 
upper lip or for a compensable rating for his left cheek 
scar.  There is no indication that either scar is more than 
slightly disfiguring, in fact, as reported in the most recent 
examination, the left cheek scar is barely visible and the 
upper lip scar is covered by a mustache.  Moreover, the Board 
notes that in the color photograph of the upper lip scar the 
veteran did not have a mustache, and the scar was not more 
than mildly disfiguring, if that.  Accordingly, under 
Diagnostic Code 7800, no increase is warranted.  

As for the an increase under Diagnostic Codes 7803 and 7804, 
there is no medical evidence that the scars are poorly 
nourished or have repeated ulceration, nor is there objective 
evidence of tenderness and pain.  The veteran has reported 
itching and burning treated by topical medications, but the 
May 1998 examiner specifically found no objective evidence of 
pain as required for a compensable evaluation under 
Diagnostic Code 7804.  Moreover, the Board concludes that 
itching and burning are not sufficient to warrant additional 
compensation.  The regulations for eczema, Diagnostic Code 
7806, note that itching on a small area is non-compensable, 
and the veteran's scars are demonstrated to be on a small 
area of his face.  Consequently, the evidence of record does 
not warrant an increased evaluation for either the veteran's 
scar of the left upper lip or his scar of the left cheek.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Earlier Effective Date.

The Board finds that the claim for entitlement to an 
effective date prior to March 2, 1992, for an award of 
service connection for an acquired psychiatric disorder, 
identified as major depressive disorder, is well grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

The veteran contends that he is entitled to an effective date 
back to his date of discharge, April 17, 1975, for the award 
of service connection for an acquired psychiatric disorder, 
identified as major depressive disorder.  The pertinent 
procedural history of the veteran's claim shows that he 
originally filed a claim of entitlement to service connection 
for an acquired psychiatric disorder on August 12, 1981.  
This claim was denied in a December 1981 RO decision, from 
which the veteran perfected an appeal, and a September 1984 
Board decision confirmed the denial of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In March 1992 the veteran submitted a petition to 
reopen this claim, and in the period since 1984 submitted 
copies of service medical records not previously in the 
claims file.  In September 1992 the RO denied the veteran's 
petition to reopen, and the veteran again perfected an 
appeal.  In an October 1994 decision the Board granted the 
veteran's petition to reopen, and remanded the claim for 
additional development.  Subsequent to this development the 
RO granted the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, identified 
as major depressive disorder, effective March 2, 1992, the 
date of the veteran's petition to reopen.  The veteran 
perfected an appeal challenging the assignment of this 
effective date.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, a claim 
reopened after final disallowance . . . or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  The effective date based on a claim received after 
final disallowance will be date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) and (r) (1999).  However, where new and 
material evidence consists of a supplemental report of 
service department records, received before or after the 
decision has become final, the effective date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within 1 year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(1999).  

The retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence.  38 C.F.R. 
§ 3.156(c) (1999).  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the date 
of the original claim.  Id.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156(c).

As noted the veteran seeks an effective date of his date of 
discharge; however, to receive such an effective date, a 
claim must be received within 1 year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i) (1999); see also 
38 U.S.C.A. §§ 5110(a) and (b)(1) (West 1991).  A review of 
the record shows that the veteran did not submit a claim of 
entitlement to service connection for an acquired psychiatric 
disorder within one year of his discharge.  The only claims 
submitted during this timeframe were related to his back, 
right ankle and hypertension.  Consequently, an effective 
date of April 1975 is not appropriate.

However, a review of the evidence and the applicable 
regulations reveals that the RO granted the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, identified as major depressive 
disorder, based largely on the service medical records he 
submitted which had not been previously considered, since 
these records showed treatment for a psychiatric disorder in 
service.  Given that the newly submitted evidence upon which 
his claim was reopened consisted of previously unknown 
service medical records, and these records were instrumental 
in the grant of his claim, the Board finds that the 
appropriate effective date for his claim is the date of his 
original claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.400(q)(2).  As 
noted above, the RO initially received a claim of entitlement 
to service connection for an acquired psychiatric disorder on 
August 12, 1981.  Accordingly, the Board grants the veteran's 
claim of entitlement to an effective date prior to March 2, 
1992, for entitlement to service connection for an acquired 
psychiatric disorder, identified as major depressive 
disorder, the new effective date being August 12, 1981. 

4.  New and material evidence.

In a June 1983 decision the Board denied the veteran's claim 
of entitlement to service connection for  anal pruritus based 
on the lack of a current disability.  In March 1987 the RO 
re-opened the veteran's claim, and again denied it finding no 
current disability.  No appeal was perfected from this 
decision.  This March 1987 decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of has held that, the first 
determination is whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a)(1999) in order 
to have a finally denied claim reopened.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim it must be determined whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record prior to the March 1987 RO decision 
consisted of the veteran's service medical records, including 
1974 records showing treatment for  anal pruritus through 
regulation of the veteran's diet, no complaints or treatment 
in 1975, and a normal anus and rectum reported on his 
discharge examination report in March 1975.  Also of record 
are VA compensation examinations, outpatient treatment 
reports, and private medical records which fail to indicate 
treatment or diagnosis of  anal pruritus.

Subsequent to the March 1987 RO decision, the evidence of 
record includes; copies of service medical records not 
previously submitted, which contain one reference to 
treatment for anal itching in 1974, outpatient treatment 
records from various VA facilities showing treatment from 
1987 to the present for various ailments, to include itchy 
hemorrhoids, but only one notation of treatment for rectal 
pruritus, in a December 1990 record which notes that the 
veteran has "intermittent rectal pruritus," various VA 
compensation examinations, and private treatment records 
which do not indicate treatment for  anal pruritus, and the 
veteran's testimony at a January 1995 hearing before the RO. 

Because the evidence of current treatment for rectal pruritus 
has not been previously submitted it is new, and as evidence 
of a current disability, it is material.  Accordingly, the 
veteran has submitted new and material evidence sufficient to 
reopen his claim.

Having reopened the claim, the Board must determine whether 
the claim is well-grounded.  As discussed above, a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

While the veteran has presented evidence of intermittent 
treatment for  anal pruritus in service and treatment of 
intermittent, recurrent rectal pruritus after discharge, 
there is no medical evidence indicating that the condition in 
service was chronic, and not acute and transitory, nor is 
there any evidence of a nexus between his initial post-
service diagnosis in 1990 and his treatment in service in 
1974.  To the extent that the veteran is asserting continuity 
of symptomatology, there are no treatment records for 
pruritus between 1974 and 1990, and although the veteran is 
competent to identify rectal itching, he is not competent to 
assert the cause of that symptom.  His submitted records 
include diagnoses of itchy hemorrhoids sporadically after 
discharge, and there is no competent evidence of record 
attributing his itching to sporadic episodes of pruritus as 
opposed to his recurring hemorrhoids.  Moreover, there is no 
competent evidence of record establishing that his post-
service pruritus was a chronic condition as opposed to 
discrete episodes of an acute and transitory nature.  

Further, to the extent that the veteran is trying to 
establish the etiology of his rectal pruritus through his 
statements alone, he is not competent to do so.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Accordingly, in the absence of evidence of a chronic 
condition in service and a relationship between his treatment 
in service and his post-service diagnosis, the veteran has 
not presented a well-grounded claim of entitlement to service 
connection for  anal pruritus, and his claim therefor is 
denied.



5.  Whether the veteran is entitled to former POW status.

The veteran contends that he was detained and questioned by 
officials of the Yugoslavian government during his two day 
recovery from injuries sustained in a MVA in Yugoslavia, and 
therefore, he is entitled to be considered a POW under VA 
regulations for this timeperiod.  His claim for POW status 
was denied by the RO in a May 1998 decision, and the denial 
was reviewed by an agent of the Director of Compensation and 
Pension Service as required by 38 C.F.R. § 3.1(y)(3) (1999).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y)(1) (1999).  The forcible 
detainment or internment is considered to be in the line of 
duty unless the evidence of record discloses that forcible 
detainment or internment was the proximate result of the 
service person's own willful misconduct.  38 C.F.R. 
§ 3.1(y)(4) (1999).  Further, a hostile force means any 
entity other than an enemy or foreign government or the 
agents of either whose actions are taken to further or 
enhance anti-American military, political, or economic 
objectives or views, or to attempt to embarrass the United 
States.  38 C.F.R. § 3.1(y)(5) (1999).

Additionally, the following factors are also to be considered 
in determining prisoner of war status under 38 C.F.R. § 3.1:

(i) Circumstances of detention or 
internment.  To be considered a former 
prisoner of war, a service person must 
have been forcibly detained or interned 
under circumstances comparable to those 
under which persons generally have been 
forcibly detained or interned by enemy 
governments during periods of war.  Such 
circumstances include, but are not 
limited to, physical hardships or abuse, 
psychological hardships or abuse, 
malnutrition, and unsanitary conditions.  
Each individual member of a particular 
group of detainees or internees shall, in 
the absence of evidence to the contrary, 
be considered to have experienced the 
same circumstances as those experienced 
by the group.

(ii) Reason for detainment or internment.  
The reason for which a serviceperson was 
detained or interned is immaterial in 
determining POW status, except that a 
serviceperson who is detained or interned 
by a foreign government for an alleged 
violation of its laws is not entitled to 
be considered a former POW on the basis 
of that period of detention or 
internment, unless the charges are a sham 
intended to legitimize the period of 
detention or internment.  


The veteran submitted narrative statements more specifically 
detailing his alleged POW experience, and these statements 
essentially assert the following:  While he was stationed in 
Italy at S.E.T.A.F. he went on a vacation in Yugoslavia.  In 
October 1974, while on vacation, he was injured in an 
automobile accident which occurred near a Yugoslavian missile 
base and he was carrying sophisticated camera equipment.  At 
the scene of the accident he was surrounded by 10-15 
Yugoslavian soldiers and separated from his traveling 
companion, a fellow American soldier.  He was taken to the 
hospital and was disoriented, unable to speak the language, 
not allowed to bathe, and not given his belongings.  The next 
day he was taken to a room in the hospital and 
"interrogated" by Yugoslavian policemen and told he would 
not be allowed to leave the country.  His traveling companion 
visited him later that day and told him he had been 
interrogated and that he was being released.  The day after 
his initial admission he was taken to a different building 
and again questioned.  He was returned to the hospital and 
released later that day.  His camera equipment was returned 
without his film and he took the train back to Italy and his 
base.

A review of the record reveals copies of translation of the 
Yugoslavian medical treatment records for the timeframe the 
veteran was treated in Yugoslavia.  These translations 
indicate that the veteran was admitted to the hospital on 
October 13, 1974, and treated for a contusion on the left 
side of his head and lacerations which required stitches.  He 
was observed while in the hospital for any untoward effects 
of his injuries.  The veteran was reported to be depressed in 
the hospital and guilty because he had fallen asleep at the 
wheel resulting in the accident.  He was ambulant and noted 
to be restored to health after treatment.  He was released on 
October 14, 1974 and sent home, apparently in the company of 
a servant.  The matriculation registry notes that he veteran 
was admitted on October 13, 1974 and released on October 14, 
1974 with a diagnosis of "Vulnus Lacero-contusion of facies 
and Contusion of the Right Antebrachial."  This document 
also notes that he was tied down at admission because he was 
disoriented and had suffered two large "lacerocontusions."  
This document also states that re-imbursement for treatment 
will be made by the American Consular, as the patient is a 
member of the American military force of the North American 
Treaty Organization (NATO) pact in Italy.

The veteran also submitted a photograph of an armed guard and 
himself standing side by side outside a building next to some 
statuary.  The veteran is carrying camera equipment.  The 
statement submitted with this photograph asserts that this 
picture was taken during his internment.

Also of record are copies of two May 1998 letters to the 
veteran from a member of the National Incarcerated Veterans 
Network (NIVN).  The first letter states that the author has 
attached a draft of the "statement in support" of the 
veteran's claim and that he has attached it so that the 
veteran could read it and "perfect in [sic] for your [the 
veteran's] needs" and that he should feel free to 
"adjust/edit" the draft.  The letter in support of the 
veteran's claim, apparently "unedited," states that the 
author was stationed with the veteran in Italy and that he 
can verify that he heard of the veteran's "traumatic auto 
accident and subsequent arrest and interrogation by the 
communist Yugoslavian secrete [sic] police."  The letter 
also states that this incident occurred at the height of the 
Cold War and the S.E.T.A.F. was the main bulwark against 
communist expansion into southern Europe, and that there was 
talk of a diplomatic undertaking by high ranking officials to 
secure his release.  However, the letter also avers that the 
veteran was not debriefed upon his return, nor afforded 
counseling for the trauma of the accident and interrogation.  
The letter concludes with the assertion that he veteran self-
medicated with alcohol to help overcome his anxiety, "which 
is a classic symptom of P.T.S.D.! etc. etc."

Reviewing this evidence, the Board finds no basis for the 
award of POW status to the veteran.  While the Board concedes 
that the veteran's automobile accident and resultant 
treatment in Yugoslavia were incurred in the line of duty, 
there is no indication that he was "forcibly detained' or 
that Yugoslavia or the police officers who questioned the 
veteran constitute a "hostile force."  

Beginning with the latter criteria, that the serviceperson be 
held by a hostile force, there is no evidence that Yugoslavia 
was a hostile force.  At the time of the incident the United 
States and NATO were not at war with Yugoslavia, and the mere 
fact that the country had communist leanings is not 
sufficient to establish that it's police and military 
personnel constitute a hostile force with anti-American 
objectives.  Furthermore, while the veteran avers that his 
accident occurred near a Yugoslavian missile base, there is 
no evidence to support this assertion.  Therefore, based on 
the evidence of record the Board finds that the veteran was 
not held by a hostile force.

Moving on to the question of whether the veteran was forcibly 
detained, the evidence does not support a finding that the 
veteran's hospitalization constituted a detention or 
internment.  The records indicate that he was undergoing 
treatment and observation for his head wounds during his 
stay, and that he was ambulatory and able to smoke.  He was 
released to return to his base at the end of his treatment, 
and had all of his belongings returned to him, with the 
exception of one roll of film.  Even assuming he was 
questioned while being treated and told he could not leave, 
the evidence does not indicate that these statements were 
ever acted on or that these periods of inquiry made up the 
bulk of his treatment period.  

Moreover, to be considered a former POW when held by a 
hostile force and not an enemy, the serviceperson must have 
been detained under circumstances similar to those under 
which other servicepersons who have been forcibly interned by 
an enemy force.  Young v. Brown, 8 Vet. App. 141, 143 (1996).  
POW experiences in Japan, Germany, and North Vietnam, have 
generally included, physical hardships such as beatings with 
fists and cane poles, being suspended in a cage, torture, 
being forced to walk miles without food, shoes or proper 
clothing for warmth, hard labor, and lack of proper medical 
care or any medical care; psychological hardships or abuse 
such as psychological torture, threats of violence, and 
watching other persons be physically abused; malnutrition due 
to lack of sufficient food or a diet consisting primarily of 
rice and dirty water; and unsanitary conditions, such as a 
lack of bathroom facilities of any kind for bathing or 
elimination of waste, and lack of clean clothes or utensils 
to reduce exposure to disease.

The veteran's asserted detainment occurred in a hospital 
where he was being provided medical care by his alleged 
"hostile force" for his injuries sustained in the 
automobile accident which apparently occurred when he fell 
asleep at the wheel.  He has made no allegations that he was 
beaten, denied food or water, that his treating physicians 
threatened him in any way, or that his medical treatment was 
not satisfactory.  There also is no evidence that he was 
detained any longer than required for treatment of his 
injuries.  Furthermore, by his own admission, despite the 
apparent threats by his questioners, he was released after 
two days and permitted to return to his military base with 
his belongings, and was only questioned twice during his 
entire two day hospital stay.  His service records upon his 
return do not indicate any complaints regarding his time in 
the Yugoslavian hospital, and his post MVA treatment for 
depression is related to his automobile accident and not his 
alleged "interrogations."  Additionally, the photograph he 
submitted of him during his "internment" shows him with his 
photographic equipment, which he states was taken from him at 
the time of his accident.  Given the presence of the 
equipment in the photograph, it would indicate that the 
picture was taken prior to his automobile accident and 
alleged detainment and not during.  Additionally, the guard 
in the photograph does not have his weapon drawn, but at his 
side and does not appear to be restraining the veteran in any 
way in the picture.  While the veteran may have believed that 
he was being detained, the evidence does not support this 
belief, and frankly, the Board finds that the circumstances 
under which the veteran was allegedly "detained" while 
being provided treatment for a head injury are not remotely 
comparable to the circumstances and experiences endured by 
former POW's held by an enemy force. 

Although the "statement in support" submitted by the NIVN 
member asserts that "there was talk" of diplomatic 
intervention to release the veteran, there is no evidence to 
support this "talk."  Moreover, according to the same 
statement, despite the imminent "diplomatic intervention" 
due to the seriousness of the events, the veteran was not 
debriefed or provided counseling upon his return from 
"confinement."  Accordingly, the Board finds the 
credibility of the author's assertions suspect, and this 
conclusion is further supported by the implication in the 
attached letter that any necessary "adjustments" to the 
letter which the veteran needs to make should be made, thus 
suggesting that the letter may exaggerate the circumstances 
surrounding the event in question to aid the veteran.  

Based on the foregoing, the Board finds that the veteran has 
not presented evidence of circumstances of detention 
sufficient to meet the criteria of a POW, nor has he 
presented evidence that his detention was forcible.  
Consequently, the veteran's claim of entitlement to status as 
a former prisoner of war is denied.


ORDER

Entitlement to service connection for duodenitis, hay 
fever/allergies, a right ankle disability, and anal pruritus 
is denied.

Entitlement to service connection for a low back disorder, to 
include arthritis is granted.

Entitlement to increased ratings for scars of the left upper 
lip and left cheek, numbness of the upper gum and gingiva, 
and a deviated nasal septum is denied.

New and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for anal 
pruritus.

Entitlement to claim status as a former prisoner of war is 
denied.

Entitlement to an effective date prior to March 2, 1992, for 
the award of service connection for an acquired psychiatric 
disorder is granted.

REMAND

In light of the Board's above decision granting the veteran's 
claim of entitlement to an effective date prior to March 2, 
1992, in connection with his claim of entitlement to service 
connection for an acquired psychiatric disorder, identified 
as major depressive disorder, the Board finds that a remand 
of the pending claim of entitlement to an increased rating 
for an acquired psychiatric disorder, currently rated at 50 
percent disabling is required.  In a recent decision, the 
Court held that, where the issue involves an appeal which has 
been developed from the initial rating assigned following a 
grant of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of his original claim of entitlement 
to service connection), as well as a prospective rating.  Id.  
Because the veteran's effective date has been moved back to 
August 12, 1981, and the veteran's claim of entitlement to a 
rating greater than 50 percent is an appeal of the evaluation 
assigned at the initial grant of service connection, the 
Board finds that this claim should be returned to the RO so 
that the RO can consider whether staged ratings are warranted 
by the evidence from August 12, 1981, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

With regard to the veteran's claim of entitlement to a total 
rating for compensation purposes due to individual 
unemployability (TDIU), the Board notes that the RO's denial 
of this claim was based primarily on the veteran's failure to 
satisfy the rating criteria laid out in the regulation.  
38 C.F.R. § 4.16 (1999).  As discussed above, the Board has 
granted entitlement to service connection for a low back 
disorder, to include arthritis, but the RO has not had the 
opportunity to evaluate this disability.  Because the 
evaluation of this newly service-connected disability may 
enable the veteran to satisfy the rating criteria for 
consideration of TDIU, the Board finds that his TDIU claim 
should be remanded for re-evaluation after the RO has 
assigned an evaluation to the veteran's now service-concerned 
low back disorder.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claims he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should assign an evaluation to 
the veteran's newly service-connected low 
back disability.


3.  After the actions requested above 
have been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, and re-evaluate the veteran's 
claim of entitlement to a total rating 
for compensation purposes due to 
individual unemployability.  The RO 
should also consider whether "staged" 
ratings are appropriate with regard to 
the veteran's service-connected acquired 
psychiatric disorder for any part of the 
period from August 12, 1981.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating(s) 
assigned for the service-connected 
acquired psychiatric disorder, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







